DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022, has been entered.
 
Drawings
All replacement FIGs submitted on January 24, 2022, are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), despite the drawings appearing black to the naked eye.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.  The examiner’s normal fix does not appear to work well on this set of drawings, as the fix results in slight blur.  However, applicant may perform the following to correct the color content:

1.	Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Under Print Production, select “Convert Colors”;
3.	Change “Conversion Profile” to Gray Gamma 1.8;
4.	Change “Rendering Intent” to Saturation;
5.	Click “OK” to perform conversion.
6.	Repeat steps 2-5 at least five more times, as the drawing will get closer to black each time; and
7.	Please review the final drawings for potential unintended consequences of this process, and then save the PDF for filing.
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.  Also, the examiner is willing to try to assist applicant with this matter by performing conversion and emailing application the resulting PDF file for filing through EFS.  However, applicant must first formally file an Authorization for Internet Communications (PTO/SB/439).  See MPEP 502.03.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 20, “the instructions”.  There are instructions in claim 13, line 2, and claim 13, line 5.  The examiner recommends inserting --computer-executable-- prior to “instructions” in claim 13, line 3, and also in claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingegneri, U.S. Patent No. 10,074,206, in view of Github, “MangoHud”, February 15, 2020.  In addition, the “Vulkan 1.1.71 - A Specification” is herein cited as extrinsic evidence of commands available for execution by GPUs using a Vulkan driver before the effective filing date of the claimed invention.
Referring to claim 1, Ingegneri has taught an information handling system comprising: a) at least one central processing unit (CPU) (see FIG.6, server 142B, which would include at least one CPU to execute application 320); and
b) a special-purpose processing unit implementing a particular management interface (see FIG.6, server 420, which includes a graphics processing unit (GPU) that has an interface defined by a graphics library such as Vulkan.  Also, see column 15, lines 1-6 and lines 54-67) that is one of a plurality of management interfaces (Vulkan is exemplary and others may be used.  In addition, there are also various versions of Direct3D, OpenGL, OpenCL, and CUDA, which are management interfaces);
c) wherein the at least one CPU of the information handling system is configured to:
c1) receive management instructions for the special-purpose processing unit, wherein the management instructions are in accordance with a cross-platform management interface different from the particular management interface (see column 15, lines 1-6, and column 16, lines 6-14.  As an example, OpenGL instructions, which correspond to an OpenGL interface that is different from a Vulkan interface, would be received.  Note that all of the functionality performed by the components in FIG.6 is part of one or more virtual machines/compute instances, which necessarily execute on at least one CPU.  Hence, at least one CPU performs this function and the subsequently claimed functions);
c2) translate the management instructions into translated instructions that are in accordance with the particular management interface (see column 15, lines 1-6, and column 16, lines 6-14.  The instructions would be translated into Vulkan instructions); and
c3) perform management of the special-purpose processing unit by causing the special-purpose processing unit to execute the translated instructions (see column 16, lines 14-17.  The GPU in the GPU server will then execute the translated instructions).
d) Ingegneri has not taught wherein the management instructions include instructions for accessing temperature information associated with the special-purpose processing unit.  However, Github has taught a MangoHud extension to the Vulkan API that allows for access and displaying of GPU temperature information.  This is a software instruction and, thus, includes instructions for accessing and displaying temperature information.  Accessing temperature is useful because the information can be used to determine if the system is running too hot, for instance, and, if so, corrective action can be taken (e.g. reducing load, or slowing the system) so that the system doesn’t overheat, shut down, and/or result in thermal damage to GPU components.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingegneri such that the management instructions include instructions for accessing temperature information associated with the special-purpose processing unit.
Referring to claim 2, Ingegneri, as modified, has taught the information handling system of claim 1, wherein the special-purpose processing unit is a graphics processing unit (GPU) (again, see FIG.6 and at least the passages cited above.  The special-purpose unit is a GPU).
Referring to claim 3, Ingegneri, as modified, has taught the information handling system of claim 1, wherein the management instructions further include instructions for at least one of accessing health information, accessing usage statistics (before applicant’s invention, Vulkan taught commands for querying pipeline usage statistics.  See section 16.4 of the attached Vulkan 1.1.71 specification.  As such, because the GPU corresponds to a Vulkan interface, management may be performed using these commands.  The examiner notes that other commands in the specification may perform this or other claimed functions), or accessing memory error data.
Referring to claim 4, Ingegneri, as modified, has taught the information handling system of claim 1, wherein the information handling system includes a plurality of special-purpose processing units (see FIG.1, GPUs 152A-N).
Referring to claim 5, Ingegneri, as modified, has taught the information handling system of claim 4, wherein at least two of the plurality of special-purpose processing units implement different ones of the plurality of management interfaces (see column 3, lines 64-67, and see the discussion of FIG.7.  One GPU may have a Vulkan interface, while another uses an OpenGL interface).
Referring to claim 7, Ingegneri, as modified, has taught the information handling system of claim 1, wherein the translating is performed via a management controller of the information handling system (the translation occurs within compute instance 141B on server 142B by driver 620.  Thus, the translation is performed by an inherent processor within the server.  The processor is thus a management controller, or part thereof).
Referring to claim 8, Ingegneri, as modified, has taught the information handling system of claim 1, wherein the at least one CPU is further configured to receive a translation file including data usable to perform the translating (the examiner notes that a driver, which does the translation, is a file to be received and executed by a CPU.  Further, one of ordinary skill in the art would recognize that to map one graphics library to another, a mapping file is required).
Claims 9-17 and 19-20 are respectively rejected for similar reasons as claims 1-3, 7, 1-5, and 7-8.  With respect to claim 13, all actions occur in response to instructions on a medium being executed.  That is, an application executes instructions to make graphics calls, which are translated to work on a GPU.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ingegneri in view of Github and Ragupathi et al., U.S. Patent Application Publication No. 2017/0262953 A1 (herein referred to as Ragupathi).
Referring to claim 6, Ingegneri, as modified, has taught the information handling system of claim 4, but has not taught wherein at least two of the plurality of special-purpose processing units correspond to different manufacturers.  While Ingegneri appears to support GPUs of different vendors (column 3, lines 64-67, and column 17, lines 38-40), this falls short of teaching the claimed limitation.  However, Ragupathi has taught two GPUs of different manufacturers in the same system for use by applications.  See paragraph [0012].  Each GPU inherently has its own advantages/disadvantages.  Thus, by combining multiple manufacturer’s GPUs, flexibility is increased and an application can be assigned to a given GPU depending on its needs and other various parameters such as power consumption, etc., which may vary between GPU.  In addition, the provider may wish to use different GPUs having different costs to balance expense and performance.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingegneri such that at least two of the plurality of special-purpose processing units correspond to different manufacturers.
Claim 18 is rejected for similar reasons as claim 6.

Response to Arguments
On page 8 of applicant’s response (hereafter “the response”), applicant notes that the drawings are perfectly legible.
The examiner agrees they are legible.  The objection is concerned more with print quality.  Over the years, the examiner has noticed some issued patent drawings printing incorrectly due to quality issues (e.g. some features are not printed at all).  The examiner is trying to improve applicant’s chances that everything is printed properly.  This generally involves the easy fix set forth above to remove the pixelation.

On pages 9-10 of the response, applicant argues that Ingegneri has not taught management instructions including those that access temperature information as claimed.
The examiner agrees that Ingegneri has not taught these specific instructions.  However, Ingegneri has taught Vulkan instructions, and an updated search has revealed an extension to Vulkan that allows for access to temperature information.  This would be beneficial, and, thus, obvious to include in Ingegneri, as laid out in the rejection above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, 2020/0097056, has taught thermal management of a GPU using a management controller.
“Monitoring API in Vulkan”, July 2018, has taught the desire to create a monitoring API within Vulkan so as to monitor GPU temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183